Citation Nr: 1011609	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chronic hypertension.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).

3.	Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from January 1952 to 
January 1955 and from March 1964 to June 1966.

The Veteran testified before a Decision Review Officer at a 
November 2007 hearing conducted at the RO.  A transcript of 
the hearing is of record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT


1.	An April 2005 rating decision denied the Veteran's 
application to reopen claims of entitlement to service 
connection for chronic hypertension and PTSD.  The Veteran 
was notified of his appellate rights, but did not file a 
notice of disagreement within one year of the rating 
decision.

2.	Evidence received since the April 2005 rating decision 
with respect to chronic hypertension is cumulative of the 
evidence of record at the time of the April 2005 denial 
and does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a chronic 
hypertension nor does it raise a reasonable possibility of 
substantiating the Veteran's claim of service connection.

3.	Evidence received since the April 2005 rating decision 
with respect to PTSD is not cumulative of the evidence of 
record at the time of the April 2005 denial, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for PTSD and raises a reasonable 
possibility of substantiating the Veteran's claim of 
service connection.

4.	A preponderance of the evidence is against a finding that 
the Veteran has a current diagnosis of PTSD that conforms 
to the DSM-IV criteria.

5.	An acquired psychiatric disorder, to include PTSD and 
dysthymic disorder, was not manifested in active service, 
and any current psychiatric disorder is not otherwise 
etiologically related to such service.


CONCLUSIONS OF LAW

1.	The April 2005 rating decision which denied the Veteran's 
application to reopen claims of entitlement to service 
connection for chronic hypertension and PTSD is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the April 2005 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for chronic hypertension is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.	Evidence received since the April 2005 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for PTSD is new and material and the Veteran's 
claim of service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.	An acquired psychiatric disorder was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the Veteran with all necessary and proper VCAA 
notice.  In this regard, a March 2006 VCAA letter notified 
the Veteran of the evidence and information necessary to 
establish entitlement to his underlying claim to service 
connection for hypertension and PTSD.  This letter also 
provided appropriate notice regarding what constitutes new 
and material evidence and specifically informed him what 
evidence and information was necessary to reopen his claim.  
This letter also advised the Veteran of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Veteran's service treatment records 
are associated with the claims folder, as well as all VA and 
private treatment records identified by the Veteran.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Therefore, VA's duty to further assist the 
veteran in locating additional records has been satisfied.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Veteran was provided a VA examination for his 
PTSD and acquired psychiatric disorder.  The January 2009 
examination is adequate for the purposes of determining 
service connection as it involved a review of the Veteran's 
pertinent medical history, including the claims folder, in 
addition to an examination of the Veteran.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

A VA examination was not provided in conjunction with the 
veteran's hypertension claim, and the Board notes that an 
examination is not warranted in the instant case.  Pursuant 
to 38 C.F.R. § 3.159(c)(4)(iii), VA's duty to provide a 
medical examination applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  As will be discussed in detail below, 
the Board has determined that new and material evidence has 
not been submitted with respect to the issue of service 
connection for hypertension.  Therefore, a VA examination is 
not warranted in the instant case.  Id.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

I.	New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
February 2006, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 2005 rating decision, the Veteran's application 
to reopen a claim of service connection for hypertension was 
denied on the basis that the Veteran's current disorder is 
not etiologically related to his active service.  In the same 
decision, the Veteran's claim of service connection for PTSD 
was denied on the basis that there was then no evidence of a 
diagnosis of PTSD.  The Veteran was notified of his appellate 
rights, but did not initiate an appeal of the decision; 
therefore, the RO's April 2005 decision is final.  38 
U.S.C.A. § 7105.

The Veteran submitted an application to reopen his service 
connection claim for hypertension and PTSD in February 2006.  
In this correspondence, as well as in subsequent statements, 
the Veteran asserted that he is being treated for both 
hypertension and PTSD and that both are related to his active 
service.

Evidence received prior to the April 2005 rating decision 
included the Veteran's service treatment records, statements 
from the Veteran and VA treatment records.  According to the 
April 2005 rating decision, the RO denied the Veteran's 
application to reopen the claim for service connection for 
hypertension because the evidence of record, failed to 
establish an etiological link between his current 
hypertension and his active service.  In addition, the 
Veteran's claim of service connection for PTSD was denied on 
the basis that there was no competent evidence that he then 
suffered from the disorder.

New evidence received since the April 2005 RO rating decision 
includes statements from the Veteran and further VA treatment 
records.  The evidence submitted by the Veteran indicates he 
continues to suffer from hypertension, and currently receives 
treatment for the disorder, but does not provide an 
etiological link between the current disorder and the 
Veteran's active service.  Thus, the Board concludes that 
newly received evidence is cumulative of the record prior to 
the April 2005 rating decision with respect to the issue of 
service connection for hypertension, and does not raise a 
reasonable possibility of substantiating the Veteran's claim.

As such, with respect to the issue of service connection for 
hypertension, the evidence submitted by the Veteran since the 
April 2005 RO denial does not constitute new and material 
evidence, and the appeal must be denied.  38 C.F.R. § 3.156.

However, with respect to the Veteran's claim of service 
connection for PTSD, significantly, the newly submitted 
treatment records indicate the Veteran currently suffers from 
PTSD and is receiving treatment for the disorder.  As noted 
above, the RO found no evidence of PTSD at the time his 
original claim was denied.

The Board concludes that the treatment records submitted by 
the Veteran are new and material with respect to the issue of 
service connection for PTSD.  They were not previously of 
record at the time of the April 2005 rating decision.  They 
are not cumulative of prior records because, presumed 
credible for the purposes of new and material evidence, they 
provide a current diagnosis of PTSD.  See Justus, supra. 
Previously, the record contained no such current evidence.  
The evidence is therefore relevant and probative and raises a 
reasonable possibility of substantiating the claim.  These 
treatment records bear substantially upon the specific 
matters under consideration as they relate to an 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.  
Consequently, the Veteran's claim of entitlement to service 
connection for PTSD is reopened.  The Board will now address 
the Veteran's service connection claim on the merits.

II.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts entitlement to service connection for 
PTSD due to in-service incidents involving deaths of 
civilians.  Initially, the Board observes service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2009).

In reviewing the evidence of record, the Board notes that the 
record contains a difference of opinion on whether the 
Veteran has a current diagnosis of PTSD that conforms to the 
DSM-IV criteria as required by 38 C.F.R. § 3.304(f).  In this 
regard, VA treatment records indicate the Veteran suffers 
from chronic PTSD as early as June 2006.  See, e.g., June 
2006, November 2007 VA treatment records.

However, a VA examiner found in January 2009 that the Veteran 
"does not report sufficient avoidant symptoms to meet [the] 
diagnostic criteria" for PTSD.  Specifically, the VA 
examiner found that, while the Veteran indicated that he had 
stopped watching movies with war themes at some unspecified 
point, he does not report efforts to avoid thoughts or 
conversations about his combat experiences.  Furthermore, he 
describes complete memories of the traumatic events he 
reports and does not describe a restricted affect.

In deciding whether the Veteran has a current diagnosis of 
PTSD, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id; see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).

Here, there are legitimate reasons for accepting the VA 
examiner's medical opinion over the diagnosis contained in 
the Veteran's VA treatment records.  With regard to medical 
evidence, a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998). 

In the instant case, the Board observes that, while the VA 
treatment records contain a diagnosis of PTSD, they do not 
indicate the basis for such a diagnosis (e.g., symptoms 
exhibited by the Veteran, stressors leading to the 
diagnosis).  Furthermore, it is unclear whether the PTSD 
diagnosis contained in the VA treatment records conform to 
the DSM-IV criteria.  As such, this diagnosis does not serve 
as probative evidence on which to grant service connection.  
See generally 38 C.F.R. § 3.304(f).  

In comparison, the VA examiner's diagnosis was rendered after 
a review of the claims file, including the Veteran's 
pertinent medical records and history.  Further, the VA 
examiner describes in detail why the Veteran does not exhibit 
sufficient avoidant symptoms to meet the criteria for PTSD.  
Thus, the Board finds that the VA examiner's opinion that the 
Veteran does not currently suffer from PTSD is more probative 
that the diagnosis of PTSD contained in the Veteran's VA 
treatment records.

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the Veteran has a 
current diagnosis of PTSD.  As such, further discussion of 
the additional elements of service connection for PTSD is not 
necessary.  See 38 C.F.R. § 3.304(f).

However, the Board observes the Veteran's treatment records, 
including the January 2009 VA examination report, also 
indicate he suffers from dysthymic disorder.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA must consider alternative psychiatric disorders 
within the scope of an initial claim for service connection 
for a specific psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In other words, the Court 
held that a claim of entitlement to service connection for a 
psychiatric disorder included any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Id.  As such, in light of the Court's holding in 
Clemons, the Board will proceed to consider whether service 
connection is warranted for an acquired psychiatric disorder 
other than PTSD.

While the evidence reveals that the Veteran currently suffers 
from a psychiatric disorder, diagnosed as dysthymic disorder, 
the competent, probative evidence of record does not 
etiologically link the Veteran's current disability to his 
service or any incident therein.  Service medical records are 
absent complaints of or treatment for a psychiatric disorder 
in service.  In addition, a June 1966 Report of Medical 
Examination, completed upon the Veteran's separation from 
active service, indicates a normal psychiatric clinical 
evaluation.  As such, the Board finds the Veteran did not 
suffer from a psychiatric disorder in service.


As noted above, the Veteran was afforded a VA examination in 
January 2009.  After reviewing the Veteran's service 
treatment records and claims folder, and examining the 
Veteran, the VA examiner stated that the Veteran's symptoms 
are most consistent with dysthymic disorder.  Further, the VA 
examiner opined that there is not sufficient evidence to 
attribute the Veteran's dysthymic disorder to his active 
military service.

In sum, the Board finds that there is no evidence of an 
acquired psychiatric disorder in service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current dysthymic disorder and his period of active 
service.  The preponderance of the evidence is against this 
aspect of the Veteran's claim.  The Veteran has produced no 
competent evidence or medical opinion in support of his claim 
that his present dysthymic disorder is the result of in-
service injury or illness.

The Board acknowledges that the Veteran himself has claimed 
he currently suffers from PTSD or, in the alternative, his 
current psychiatric disorder is due to his active service.  
However, the Board notes that as a layman, the Veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection. Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
an acquired psychiatric disorder, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).














	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hypertension has not 
been submitted; the appeal is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal is granted.

Service connection for an acquired psychiatric disorder is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


